Order entered November 9, 2012




                                            In The




                                     No. 05-12-00447-CV

                                COMPASS BANK, Appellant

                                              V.

                            STEPHEN L. GOODMAN, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 10-02082-B

                                          ORDER
       The Court has before it appellee’s October :29, :201:2 third motion to extend time to file

brief. The Court GRANTS the motion and ORDERS appellee to file his brief by November 12,

2012. No further extensmns will be granted absent a showing of exceptional circumstances.




                                                     MOLLY
                                                     JUSTICE